                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION                                                PLAINTIFF

and

MARSHONNA LLOYD                                                     INTERVENOR PLAINTIFF

v.                                Case No. 4:19-cv-00718-KGB

PEI WEI ASIAN DINER, LLC, doing business as PEI WEI
FRESH KITCHEN                                                                       DEFENDANT

                                             ORDER

       This is an employment-discrimination case.         On October 15, 2019, plaintiff Equal

Employment Opportunity Commission filed a complaint against defendant Pei Wei Asian Diner,

LLC, doing business as Pei Wei Fresh Kitchen, alleging violations of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq., and Title I of the Civil Rights Act of 1991, 42 U.S.C. §

1981 et seq. (Dkt. No. 1). On November 12, 2019, plaintiff-intervenor Marshonna Lloyd filed a

motion to intervene (Dkt. No. 4), which the Court granted on December 3, 2019 (Dkt. No. 9). Ms.

Lloyd filed her complaint in intervention on December 5, 2019 (Dkt. No. 10). On January 30,

2020, counsel for the parties communicated with the Court to report that they have reached an

agreement that will resolve this case and attached for the Court’s consideration a consent decree

signed by all three parties to this litigation. A copy of the consent decree is attached as Exhibit A

to this Order.

       Accordingly, the Court hereby adopts and approves the consent decree attached hereto.

The Court dismisses this case with prejudice and retains jurisdiction to enforce the consent

decree’s terms.
It is so ordered this 3rd day of February, 2020.


                                              _________________________________
                                              Kristine G. Baker
                                              United States District Judge




                                         2
